Citation Nr: 0814034	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-30 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than July 9, 2004 
for the assignment of a 
20 percent disability rating for service-connected ventral 
hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1981 to April 1992.  

Service connection for a ventral hernia was granted in an 
October 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  
A noncompensable (zero percent) disability rating was 
assigned, effective April 9, 1996.

In July 2004, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected ventral 
hernia.  In an August 2004 rating decision, a 20 percent 
rating was granted, effective July 9, 2004.  The veteran has 
duly perfected an appeal as to the date of the increased 
rating.

In his September 2005 substantive appeal (VA Form 9), the 
veteran requested a personal hearing at the RO.  A hearing 
was scheduled to be conducted on July 27, 2006.  However, in 
June 2006 the veteran canceled his request for a hearing.  He 
has not since indicated that he desires a hearing.  


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to an increased 
disability rating for his service-connected ventral hernia on 
July 9, 2004.  

2.  Based on the medical and other evidence of record, it was 
not factually ascertainable that an increase in disability 
occurred before July 9, 2004.


CONCLUSION OF LAW

An effective date earlier than July 9, 2004 cannot be 
established for an increased disability rating for the 
service-connected ventral hernia.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a effective date earlier than the currently 
assigned July 9, 2004 for the 20 percent disability rating 
for his service-connected ventral hernia.  He has 
specifically indicated that the effective date of he 20 
percent rating should be the date of service connection, 
April 9, 1996.  The veteran's specific contentions will be 
discussed below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this case, the veteran received specific VCAA notice as to 
his earlier effective date claim via a letter from the RO 
dated October 19, 2004.  That letter specifically informed 
him of what was required to establish an effective date 
[under the heading "What The Evidence Must Show" on page 
4.]  The veteran was further informed that VA would make 
reasonable efforts to obtain records from other federal 
agencies.  The veteran was specifically admonished that 
"It's still your responsibility to support your claim with 
appropriate evidence."

The October 2004 letter from the AMC specifically requested 
of the veteran: 
"If there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

With respect to the duty to assist, there is no indication 
that there is any evidence outside of the claims folder which 
would have any bearing on this case.  All evidence which is 
necessary for an informed decision already resides in the 
claims folder. The veteran has identified no additional 
evidence.

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2007). The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal. The 
veteran has retained the services of a representative, who 
has presented argument on his behalf.  As was noted in the 
Introduction, he canceled his scheduled Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Effective dates - increased ratings

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  In making this determination, 
the Board must consider all of the evidence, including that 
received prior to a previous final decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).



Diagnostic criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a zero percent 
rating is contemplated for a postoperative ventral hernia 
that is healed with no disability and no belt indicated.  A 
20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 [reasonable doubt to be resolved in veteran's favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The Board believes that a brief factual background would be 
of assistance in an understanding of its decision.

The veteran applied for service connection for an abdominal 
hernia on April 9, 1996.  He was examined by VA in May 1996; 
the diagnosis was "ventral hernia, status post repair 
[times] 2 with small residual defect.  In a September 1996 
addendum, the examiner specifically stated that the veteran 
did not requite the use of a supporting belt for his ventral 
hernia.  

In July 1996, the veteran, who had been informed by the RO 
that his service medical records were unavailable, submitted 
relevant service medical records.
These showed a number of entries for an abdominal wall bulge 
or hernia, with two exploratory surgeries.  The last such 
record, in July 1990, included an assessment of "weak 
abdominal muscles", with no masses palpated and no old 
hernia noted.

In an October 1996 rating decision, the RO granted service 
connection for a ventral hernia and assigned a noncompensable 
rating effective April 9, 1996.  The veteran was informed of 
that decision by letter from the RO dated October 5, 1996.  
he did not appeal.

Nothing was heard from the veteran until July 9, 2004, when 
he filed a claim for an increased rating.  Based on the 
findings of an August 2004 VA examination the RO granted an 
increased rating of 20 percent, effective from July 9, 2004.  
This appeal followed.

Analysis

The veteran's contentions

The veteran seeks an effective date of April 9, 2006 for the 
currently assigned 20 percent disability rating for his 
service-connected ventral hernia.  In essence, he contends 
that because his complete service medical records were not 
available at the time of the October 1996 rating decision 
which assigned a noncompensable rating for the ventral 
hernia, the 20 percent rating should be made retroactive to 
the date of service connection.  

The veteran does not seek entitlement to an earlier effective 
date for service connection itself.  In any event, such a 
claim would be untimely.  See Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006) [there is no "freestanding" earlier effective 
date claim which could be raised at any time].  

Discussion

The RO granted an effective date of July 9, 2004 for the 
veteran's increased rating claim.  This was the date of 
filing of that claim.  Under 38 C.F.R. § 3.400(o), an 
increased rating may be assigned as of one year earlier than 
the claim, if it is factually ascertainable that an increase 
in disability took place in that period.  In this case, there 
is no such evidence.  Indeed, the last previous evidence as 
to the severity of the ventral hernia disability was the 1996 
VA examination and addendum, which indicated that the 
disability was de minimus, with no need for a supporting 
belt.  Thus, the correct effective date for the increased 
rating is the date of the claim, July 9, 2004.

The Board has carefully reviewed the record in order to 
determine whether there existed a previous, unacted-upon 
claim for an increased rating.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The Board has found no such 
claim.  Indeed, VA received no communication from the veteran 
of any kind from 1996 until he filed his increased rating 
claim in July 2004.  The veteran and his representative have 
identified no such claims.

The veteran has alluded to the fact that his complete service 
medical records were not available when the initial 
assignment of a noncompensable rating was made in 1996.  This 
appears to be true; his complete service medical records were 
added to the record at a later date.  However, in July 1996 
the veteran himself submitted photocopies of the relevant 
service medical records, that is, those pertaining to his 
abdominal bulges and hernia.  Those records, which were 
referred to in the initial October 1996 rating decision, as 
well as the report of the 1996 VA examination and addendum, 
showed virtually no hernia symptomatology and thus were 
supportive of the assignment of a zero percent rating.

The Board additionally observes that the later-added complete 
service medical records, see Hazan, do not support the 
position that a 20 percent rating should have been assigned 
in October 2006.  The veteran's separation physical 
examination in February 1992 was pertinently negative, with 
the exception of the identification of a surgical scar, and 
in an accompanying report of medical history the veteran 
responded "no" to the question concerning rupture/hernia.

Although it is somewhat unclear, it appears that the veteran 
may be contending that the October 1996 RO rating decision 
contained clear and unmistakable error (CUE) because his 
complete service medical records were not in the file at the 
time.   

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE.  The 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.  Thus, any allegation of CUE 
based on the perceived failure of the RO to develop the 
evidence does not amount to a valid claim of CUE.  Failure to 
obtain complete service medical records, i.e., a purported 
failure in VA's duty to assist, is not CUE.
  
It appears that the veteran is contending that the service 
medical records showed that his hernia disability was of such 
severity as to warrant the assignment of a 
20 percent rating in 1996, and that the RO's failure to do so 
constitutes CUE.  However, as was discussed above, the 
service medical records provided by the veteran in July 1996 
did not show significant hernia symptoms.  In any event, the 
more recent VA examination report did not show significant 
hernia symptomatology.  In any event, and crucially, to 
establish a valid claim of CUE the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  

In short, to the extent that the veteran is alleging CUE in 
the October 1996 RO rating decision because it did not assign 
a 20 percent rating, his contentions fail.


In conclusion, for reasons and bases expressed above, the 
Board find that an effective date of July 9, 2004, the date 
of the veteran's claim, was correctly assigned for the 20 
percent disability rating.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an effective date earlier than the currently 
assigned July 9, 2004 for an increased rating for service-
connected ventral hernia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


